Citation Nr: 1550933	
Decision Date: 12/04/15    Archive Date: 12/16/15

DOCKET NO.  13-27 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to service-connected posttraumatic stress disorder (PTSD) and diabetes mellitus type II.

2.  Entitlement to service connection for residuals of left renal cell carcinoma, to include left kidney removal.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

J. Seay, Counsel



INTRODUCTION

The Veteran served on active duty from June 1969 to January 1972.  

These matters come before the Board of Veterans' Appeals (Board) on appeal of an April 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

Here, the April 2012 rating decision adjudicated the issue of entitlement to service connection for left kidney removal.  However, the Board has characterized the issue as entitlement to service connection for residuals of left renal cell carcinoma, to include left kidney removal, to better represent the Veteran' claim.  See Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009).

In the November 2015 informal hearing presentation, the Veteran's representative requested a remand of the issue of entitlement to special monthly compensation due to anatomical loss.  However, the issue was adjudicated by the April 2012 rating decision and was not appealed.  Therefore, the Board does not have jurisdiction over it, and it is REFERRED to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Concerning the claim for service connection for hypertension, the Board finds that a new VA examination is required.  The Veteran was provided a VA examination in January 2012.  In response to the question as to whether the Veteran had "any of the following conditions that are at least as likely as not (at least a 50 percent probability) due to DM", the VA examiner checked the box "no".  The conditions referred to by the question included hypertension.  However, the VA examiner did not include any rationale as to why the hypertension was not caused by the diabetes mellitus type II.  Further, the VA examiner did not address whether the hypertension was caused or aggravated by the Veteran's service-connected PTSD, as pointed out by the Veteran's representative in the November 2015 informal hearing presentation.  Therefore, the January 2012 VA opinion is inadequate and a new VA examination and opinion is required.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

In addition, the Board finds that a VA examination is required with respect to the issue of entitlement to service connection for residuals of renal cell carcinoma, to include left kidney removal.  The evidence reflects that the Veteran was diagnosed with renal cell carcinoma or neoplasm in 1994 and underwent left supra-12 radical nephrectomy.  Concerning an in-service injury or disease, the Veteran contends that his residuals of renal cell carcinoma are due to his active service, to include his exposure to herbicides and work in a petroleum lab.  The service personnel records show that the Veteran served in Vietnam during the Vietnam Era and is presumed to have been exposed to herbicides.  38 C.F.R. § 3.307(a)(6) (2015).  In addition, the Veteran's military occupational specialty was petroleum lab specialist.  The Veteran's representative stated that a VA examination was required to determine whether the Veteran's renal cell carcinoma was related to his exposure to herbicides and/or work in a petroleum lab.  Specifically, the Veteran's representative referred to medical research that indicated that exposure to chemicals in Agent Orange might be a risk factor for kidney cancer and exposure to petroleum products may be a risk factor for kidney cancer.  In light of the above, the Board finds that the requirements to provide a VA examination have been met.  See 38 C.F.R. § 3.159(c)(4)(C)(ii) (2015); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (holding that the types of evidence that indicate that a current disability may be associated with service includes medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits or credible evidence of continuity of symptomatology or other symptoms capable of lay observation).




Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the nature and etiology of the claimed hypertension.  The claims folder must be made available for review and the examiner must indicate that a review was conducted.  Following review of the claims folder and examination of the Veteran, respond to the following: 

a.  Is it at least as likely as not (50 percent probability or more) that any hypertension is related to active service, to include the Veteran's exposure to herbicides (including Agent Orange), and work in a petroleum lab.   

b.  Is it at least as likely as not (50 percent probability or more) that any hypertension was caused or aggravated by the service-connected diabetes mellitus type II.  

c.  Is it at least as likely as not (50 percent probability or more) that any hypertension was caused or aggravated by the service-connected PTSD.

Aggravation is defined as a permanent worsening beyond the natural progression of the disease or disability.

In providing the above opinions, the examiner is asked to address the medical research addressed by the Veteran's representative in the November 2015 informal hearing presentation-that PTSD and Agent Orange may cause or aggravate hypertension.  

Rationale must be offered for any opinion reached. 

2.  Schedule the Veteran for a VA examination to ascertain the nature and etiology of claimed residuals of renal cell carcinoma, to include left kidney removal.  The claims folder must be made available to and reviewed by the examiner. 

The examiner must offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that any residual of renal cell carcinoma, to include left kidney removal, was caused by active service, to include the Veteran's exposure to herbicides (including Agent Orange) and work in a petroleum lab.   

In addition, the examiner is asked to discuss the medical research addressed by the Veteran's representative in the November 2015 informal hearing presentation-that exposure to chemicals in Agent Orange might be a risk factor for kidney cancer and exposure to petroleum products might be a risk factor for kidney cancer.

Rationale must be given for any opinion provided.

3.  When the above development has been completed, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, return the appeal to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that is remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




